UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 12/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2010(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 99.9% California 97.2% Alameda County, CA, Industrial Development Authority Revenue, BEMA Electronic Manufacturing Project, Series A, AMT, 0.4% *, 4/1/2034, LOC: Comerica Bank Alameda County, CA, Industrial Development Authority Revenue, Essai, Inc. Project, AMT, 0.35% *, 8/1/2035, LOC: Comerica Bank Alameda County, CA, Industrial Development Authority Revenue, Malberg Engineering, Inc., AMT, 0.4% *, 8/1/2031, LOC: Comerica Bank Alameda County, CA, Industrial Development Authority Revenue, White Brothers Project, AMT, 0.4% *, 3/1/2032, LOC: Comerica Bank California, ABAG Finance Authority for Non-Profit Corp., Multi-Family Housing Revenue, Amber Court Apartments, Series A, 0.3% *, 12/15/2032, INS: Fannie Mae, LIQ: Fannie Mae California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.37% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Housing Finance Agency Revenue, Multi-Family Housing, Mission Apartment, Series A, 0.31% *, 4/1/2041, INS: Freddie Mac, LIQ: Freddie Mac California, Municipal Finance Authority, Multi-Family Housing Revenue, Series 2410, 144A, AMT, 0.49% *, 1/1/2020, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank California, State General Obligation, Series 2178, 144A, 0.39% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Kindergarten, Series B1, 0.28% *, 5/1/2034, LOC: Citibank NA California, Statewide Communities Development, Series 2114, 144A, AMT, 0.39% *, 9/1/2046, GTY: Wells Fargo & Co., LIQ: Wells Fargo Bank NA California, Statewide Communities Development Authority Revenue, Series 2089, 144A, 0.33% *, 10/1/2036, GTY: Wells Fargo & Co., LIQ: Wells Fargo Bank NA California, Statewide Communities Development Authority Revenue, Butte County, Series A-1, 2.0%, 6/30/2011 California, Statewide Communities Development Authority Revenue, Tiger Woods Learning Foundation, 0.45% *, 7/1/2036, LOC: Bank of America NA California, Statewide Communities Development Authority, Certificates of Participation, 0.3% *, 2/1/2028, LOC: Union Bank of CA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 29G, 144A, AMT, 0.35% *, 5/1/2039, GTY: The Goldman Sachs & Co., LIQ: The Goldman Sachs & Co. Series 2680, 144A, 0.44% *, 5/15/2018, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank Series 2681, 144A, AMT, 0.54% *, 5/15/2018, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank California, William S. Hart Union High School District, Municipal Securities Trust Receipts, "A", Series 59, 144A, 0.34% *, 9/1/2027, GTY: Societe Generale, LIQ: Societe Generale Contra Costa County, CA, Multi-Family Housing Revenue, Camara Circle Apartments, Series A, AMT, 0.37% *, 12/1/2032, LOC: Citibank NA Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.51% *, 10/1/2023, LOC: Bank of America NA Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.34% *, 11/1/2020, LOC: Union Bank of CA Los Angeles County, CA, Series R-13101CE, 144A, 0.36% *, 6/30/2011, GTY: Citibank NA, LIQ: Citibank NA Los Angeles County, CA, Metropolitan Transportation Authority, Sales Tax Revenue, Series A, 5.0%, 7/1/2011 Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.39% *, 12/1/2032, INS: Freddie Mac. LIQ: Freddie Mac Los Angeles, CA, Community College District, Series A, Prerefunded 8/1/2011 @ 100, 5.0%, 6/1/2026, INS: NATL Northern California, Tobacco Securitization Authority, Tobacco Settlement Revenue, Asset Backed Bonds, Series B, Prerefunded, 6/1/2011 @ 100, 4.6%, 6/1/2012 Orange County, CA, Water District, 0.31%, 2/4/2011 San Diego County, CA, School District, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/30/2011 San Diego, CA, Certificates of Participation, 0.37% *, 12/1/2028, LOC: Comerica Bank San Diego, CA, Unified School District, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/30/2011 San Francisco, CA, City & County Multi-Family Housing Revenue, Series 34G, 144A, 0.34% *, 12/1/2018, GTY: The Goldman Sachs & Co., LIQ: The Goldman Sachs & Co. San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 144A, 2.0%, 6/30/2011 San Jose, CA, Multi-Family Housing Revenue, Brookwood Terrace, Series B2, 0.33% *, 1/1/2014, LOC: JPMorgan Chase Bank Southern California, Metropolitan Water District, Waterworks Revenue: Series B, 0.34% *, 7/1/2027, SPA: Bank of America NA Series B-2, 0.45% *, 7/1/2035, SPA: Banco Bilbao Vizcaya Stockton, CA, Public Financing Authority Water Revenue, Delta Water Supply Project, Series A, 0.31% *, 10/1/2040, LOC: Union Bank Puerto Rico 2.7% Commonwealth of Puerto Rico, Public Improvement, Series A, Prerefunded 7/1/2011 @ 100, 5.125%, 7/1/2031 Puerto Rico, Commonwealth Highway & Transportation Authority Revenue, Series DCL 019, 144A, 0.43% *, 1/1/2029, INS: AGMC, LIQ: Dexia Credit Local, LOC: Dexia Credit Local Puerto Rico, Municipal Finance Agency, Series PT 3326, 144A, 0.47% *, 8/1/2021,GTY: Dexia Credit Local, INS: CIFG, LIQ: Dexia Credit Local % of Net Assets Value ($) Total Investment Portfolio (Cost $142,420,687) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of December 31, 2010. † The cost for federal income tax purposes was $142,420,687. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. CIFG: CIFG Assurance North America, Inc. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments $
